DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] NO foreign or domestic priority at initial time of filing for patent. 
Thus, the effective filing date of the application is 07/07/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Applicant’s drawings filed on 07/07/2020 has been inspected and is in compliance with MPEP 608.02. 
Specification
Applicant’s specification filed on 07/07/2020 has been inspected, and is in compliance with MPEP 608.01.
Claim Objections
NO objections warranted at applicant’s initial time of filing for patent. 
Claim Interpretation – 35 USC 112th 6th or F
It is in the examiner’s opinion that claim[s] 1 – 20 do not invoke means for or step plus functional claim language as defined by the statute here under. 
Claim Rejections - 35 USC § 112
NO rejections warranted at applicant’s initial time of filing for patent. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim[s] 1, 5 – 7, 8, 12 – 14, 15, 19, 20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim[s] 1, 3, 6, 7, 8, 10, 13, 14, 15, 17, 20 of co-pending Application No. 16/922551 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of both pending application the same or similar, and not distinct in the following manner:
Creating an assured record of a user interaction by using an application on a user device. The application can receive an agreement. The agreement can include a specification with commands for assuring the user interactions. The application can forward the agreement to an assured module installed on the application. The assured module can show the agreement to a user in the trusted user interface. The assured module can receive user input indicating acceptance or rejection of the agreement. The assured module can generate a confirmation file that confirms the user interaction. The assured module can sign the confirmation file with a digital signature that can be
used by other entities to verify the authenticity of the confirmation file.
Also, see the table below for a claim by claim comparison. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Pending US App # 16/922569
Co-pending US App # 16/922551
1. A method for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image;
providing the image to the TEE, whereupon the TEE performs stages comprising:

presenting the image in a Trusted User Interface (“TUI”);

receiving inputs from a user indicating selection locations on the image;



generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

1.A method for creating an assured record of a user interaction,
comprising:



receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and

providing the agreement to a module of the application, the module performing stages comprising:


presenting the agreement in a user interface;

receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.

5. The method of claim 1, further comprising sending the confirmation file to a server to be verified and recorded.

3. The method of claim 2, the stages further comprising sending, by the
application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

6. The method of claim 1, wherein the generated confirmation file includes a code signature from the module.

6. The method of claim 1, wherein the generated confirmation file includes a code signature from the module.

7. The method of claim 1, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources.

7. The method of claim 1, wherein the application is not a trusted application, and the module has a restricted configuration that prohibits the application from performing any actions not specified in the instructions.

8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image;
providing the image to the TEE, whereupon the TEE performs stages comprising:

presenting the image in a Trusted User Interface (“TUI”);

receiving inputs from a user indicating selection locations on the image;


generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for creating an assured record of a user interaction, the stages comprising:



receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and

providing the agreement to a module of the application, the module performing additional
stages comprising:

presenting the agreement in a user interface; 


receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file
including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.

12. The non-transitory, computer-readable medium of claim 8, the stages further comprising sending the confirmation file to a server to be verified and recorded.

10. The non-transitory, computer-readable medium of claim 9, the stages further comprising sending, by the application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

13. The non-transitory, computer-readable medium of claim 8, wherein the generated confirmation file includes a code signature from the module.

13. The non-transitory, computer-readable medium of claim 8, wherein the generated confirmation file includes a code signature from the module.

14. The non-transitory, computer-readable medium of claim 8, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources.

14. The non-transitory, computer-readable medium of claim 8, wherein the application is not a trusted application, and the module has a restricted configuration that prohibits the application from performing any actions not specified in the instructions.

15. A system for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction, comprising:

a memory storage including a non-transitory, computer-readable medium comprising instructions; and

a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:

receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement;

converting the agreement to an image;
providing the image to the TEE, whereupon the TEE performs stages comprising:

presenting the image in a Trusted User Interface (“TUI”);

receiving inputs from a user indicating selection locations on the image;

generating an interaction record based on the selection locations;

signing the interaction record using a stored agreement signing key; and

providing the signed interaction record to the module; and

generating, by the module, the confirmation file that includes the signed interaction record.

15. A system for creating an assured record of a user interaction,
comprising:



a memory storage including a non-transitory, computer-readable medium comprising instructions; and

a computing device including a hardware-based processor that executes the instructions to carry out stages comprising:

receiving, at an application, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement; and

providing the agreement to a module of the application, the module performing additional stages comprising:

presenting the agreement in a user interface;


receiving the user interaction, the user interaction indicating acceptance of the agreement according to the instructions;

retrieving information indicating whether the user device is compliant based on a set of compliance rules; and

generating the confirmation file based on the instructions, the confirmation file including the user interaction, an indication of whether the user device is compliant, and a digital signature from the module,

wherein the user interaction is authorized by the application based on the confirmation file indicating that the user device is compliant and that the user interaction indicates an acceptance of the agreement.


19. The system of claim 15, the stages further comprising sending the confirmation file to a server to be verified and recorded.

17. The system of claim 16, the stages further comprising sending, by the
application, the confirmation file to the server, wherein the server verifies and records the confirmation file.

20. The system of claim 15, wherein the generated confirmation file includes a code signature from the module.

20. The system of claim 15, wherein the generated confirmation file includes a code signature from the module.



Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 5, 8, 12, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885]
As per claim 1. Tagg does teach a method for integrating a user interaction assurance module with a Trusted Execution Environment (“TEE”) to create an assured record of a user interaction [Tagg, paragraph: 0048, lines 8 – 14, The agreement authoring tool 5 [i.e. applicant’s assurance module] is typically installed on a computing apparatus (e.g., see computing apparatus 62 in FIG. 1) managed by the provider that is providing the offering 22. The agreement authoring tool 5 comprises an authoring interface tool 4 to interface the provider to the agreement authoring tool 5.], comprising: 
receiving, at the module, an agreement requiring assurance, the agreement having instructions for generating a confirmation file of a user interaction with the agreement [Tagg, paragraph: 0048, lines 14 – 16, The authoring interface tool 4 allows the provider to list, view, manage, and create the agreements and associated actions.]; 
converting the agreement to an image [Tagg, paragraph: 0048, lines 14 – 16, The authoring interface tool 4 allows the provider to list, view, manage,…. and…… the agreements and associated actions]; 
providing the image to the TEE, whereupon the TEE performs stages comprising: 
presenting the image in a Trusted User Interface (“TUI”) [Tagg, paragraph: 0048, lines 14 – 16, The authoring interface tool 4 [i.e. applicant’s trusted user interface] allows the provider to list, view, manage,…. and…… the agreements and associated actions]]; 
receiving inputs from a user indicating selection locations on the image [Tagg, paragraph: 0048, lines 14 – 16, The authoring interface tool 4 allows the provider to list, view, manage, and create the agreements and associated actions.]; 
generating an interaction record based on the selection locations [Tagg, paragraph: 0048, lines 16 – 18, The agreements and associated actions are stored persistently as a master copy [i.e. applicant’s interaction record] in an agreements and actions database 6.]. 
Tagg does not teach clearly the claim limitations of: 
“signing the interaction record using a stored agreement signing key; and 
providing the signed interaction record to the module; and 
generating, by the module, the confirmation file that includes the signed interaction record.”
However, Cismas does teach the claim limitations of: “signing the interaction record using a stored agreement signing key [paragraph: 0062, lines 1 – 6, In other related embodiments of the apparatus, the data transfer application 208 is configured to provide the user the capability to either have documents auto-signed (for the purpose of verifying the documents and/or sender) by the application 208 or independently signed by another application/program 252.]; and 
providing the signed interaction record to the module [paragraph: 0062, lines 1 – 6, In other related embodiments of the apparatus, the data transfer application 208 [i.e. applicant’s module] is configured to provide the user the capability to either have documents auto-signed (for the purpose of verifying the documents [i.e. applicant’s interaction record] and/or sender) by the application 208 or a file that independently signed by another application/program 252.]; and 
generating, by the module, the confirmation file that includes the signed interaction record [paragraph: 0046, Moreover, in further embodiments of the system 100, data transfer management application 110 is configured to track the status/progress [i.e. applicant’s confirmation file] of the data/file transfer [i.e. applicant’s interaction record] within the enterprise 216, such that status/tracking information can be communicated back to the data transfer application [i.e. applicant’s module] and provided to the external entity user in real-time or near-real-time.].”
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg and Cismas in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg to include communicating the copy of the revisable agreement by a secure connection of Cismas. This would allow for the agreement to be encrypted while in transit from the provider to the requesting apparatus. See paragraphs: 0002, 0007, 0008 of Cismas. 
As per claim 5. Tagg does teach the method of claim 1, further comprising sending the confirmation file to a server to be verified and recorded [Tagg, paragraph: 0048, lines 16 – 18, The agreements and associated actions are stored persistently as a master copy in an agreements and actions database 6.].
As per non – transitory computer readable medium claim 8, includes the same or similar claim limitations as method claim 1, and is rejected similarly. 
***The examiner further notes that applicant’s recited: “a memory storage including a non-transitory, computer-readable medium,” “containing instructions,” “a hardware-based processor that executes the instructions to perform stages,” is taught by the prior art of “Tagg” at paragraphs: 0021, 0028, 0058. 
As per non – transitory computer readable medium claim 12, includes the same or similar claim limitations as method claim 5, and is rejected similarly. 

As per system claim 15 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
***The examiner further notes that applicant’s recited: “a memory storage including a non-transitory, computer-readable medium,” “comprising instructions,” “a computing device including a hardware-based processor that executes the instructions to carry out stages,” is taught by the prior art of “Cismas” at paragraphs: 0029, 0030, 0031. 
As per system claim 19 that includes the same or similar claim limitations as method claim 5, and is similarly rejected. 

Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Katzer et al. [US PAT # 8863252]
As per claim 2. Tagg and Cismas do teach what is taught in the rejection of claim 1 above. 
While Tagg does teach and determining, by the module, whether the user accepted or rejected agreement based on the selections of the at least one interaction zone [paragraph: 0046, lines 24 – 26, The software system 2 additionally provides a customer with a means for revising the agreement before and/or after accepting the agreement.]. 
Tagg and Cismas do not appear to teach the method of claim 1, further comprising: 
defining at least one interaction zone on the image; 
determining, by the module, that the selection locations correspond to selections of the at least one interaction zone based on information from the interaction record. 
However, Katzer does teach the method of claim 1, further comprising: 
defining at least one interaction zone on the image [col. 4, lines 51 – 64, If the browser of the device accesses a content that encapsulates a form [i.e. applicant’s image] requesting confidential information, such as an on-line purchase form that requests a credit card number and/or authentication information, the browser may invoke the browser plug-in, and the browser plug-in may create a copy of the form input screen. The browser plug-in presents the form input screen to a user of the device and receives the user's input [i.e. applicant’s interaction zone]. The browser plug-in may execute in the trusted security zone, thereby preventing untrusted applications from executing and possibly spying on or otherwise capturing the information that a user inputs into the form input screen. The browser plug-in may encrypt the user input and provide this to the browser to send to the on-line store. Alternatively, the browser plug-in may send the user input to the on-line store.]; 
determining, by the module, that the selection locations correspond to selections of the at least one interaction zone based on information from the interaction record [col. 2, lines 1 – 7, The method further comprises translating a form content of the content to a trusted form content [i.e. applicant’s interaction record] by the browser plug-in, presenting the trusted form on a display by the browser plug-in, receiving user input directed to the trusted form [i.e. applicant’s that the selection locations correspond to selections of the at least one interaction zone] from a user interface by the browser plug-in, and transmitting the user input to complete a confidential transaction.]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg as modified and Katzer in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg as modified to include communicating the copy of the revisable agreement by a secure connection of Katzer. This would allow for the agreement to be encrypted while in transit from the provider to the requesting apparatus. See col. 3, lines 15 – 17 of Katzer. 
As per non – transitory computer readable medium claim 9, includes the same or similar claim limitations as method claim 2, and is rejected similarly. 

As per system claim 16 that includes the same or similar claim limitations as method claim 2, and is similarly rejected. 

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] and Katzer et al. [US PAT # 8863252] as applied to claim[s] 2 above, and further in view of Wu [US PGPUB # 2015/0015806].
As per claim 3. Tagg and Cismas and Katzer do teach what is taught in the rejection of claim 2 above. 
Tagg and Cismas and Katzer do not teach clearly the method of claim 2, wherein the at least one interaction zone is defined by a set of dual-axis coordinates corresponding to a location on the image.
However, Wu does teach the method of claim 2, wherein the at least one interaction zone is defined by a set of dual-axis coordinates corresponding to a location on the image [paragraph: 0005, lines 11 – 19, Typically, a touch panel is equipped on the front surface of a display apparatus, which allows the user to interact with the device easily; for example, to respond messages by touching the screen at the position corresponding to the query shown on the display, to select listed items on the menu shown on the display, to scroll the listed items, or to provide a free input format such as drawing an object and/or inputting words on the display by handwriting.
Where at paragraph: 0010, lines 1 – 4, However, the current multi-touch sensing arrangement, as illustrated in FIG. 1B with x-y dual axes of electrodes at driving end and receiving end, takes a long time to complete the driving processing.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg as modified and Wu  in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg as modified to include controlling module resident on the requesting computing apparatus of Wu. This would allow for the provider to enforce specific restrictions regarding the terms of the revisable agreement. See paragraph: 0048, lines 15 – 18 of Wu. 
As per non – transitory computer readable medium claim 10, includes the same or similar claim limitations as method claim 3, and is rejected similarly. 

As per system claim 17 that includes the same or similar claim limitations as method claim 3, and is similarly rejected. 

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Bursell et al. [US PGPUB # 2022/0006620].
As per claim 4. Tagg and Cismas do teach what is taught in the rejection of claim 1 above. 
Tagg and Cismas do not teach clearly the method of claim 1, wherein the agreement signing key is generated within the TEE and is inaccessible from outside the TEE.
However, Bursell does teach the method of claim 1, wherein the agreement signing key is generated within the TEE and is inaccessible from outside the TEE [paragraph: 0061, lines 1 – 15, Trusted storage area 313 may be an area of one or more storage devices 312 that stores data of a computing process. As shown in FIG. 3, trusted storage area 313 may be a part of trusted execution environment 313 and may store data 322 of computing process 325A in an encrypted form. Data 322 may be encrypted and decrypted by hardware devices using cryptographic input that includes one or more cryptographic keys. In one example, the cryptographic keys may be accessible to the hardware devices (e.g., processor 314) and may be inaccessible to operating system level processes executed by the hardware device. In another example, the cryptographic keys may be accessible to hardware devices and one or more computing processes, such as, the computing process associated with the trusted execution environment.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg as modified and Bursell in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg as modified to include communicating the copy of the revisable agreement by a secure connection of Bursell. This would allow for the agreement to be encrypted while in transit from the provider to the requesting apparatus. See paragraph: 0061, lines 6 – 8 of Bursell. 
As per non – transitory computer readable medium claim 11, includes the same or similar claim limitations as method claim 4, and is rejected similarly. 

As per system claim 18 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of Beck et al. [US PGPUB # 2019/0158275].
As per claim 6. Tagg and Cismas do teach what is taught in the rejection of claim 1 above. 
Tagg and Cismas do not teach clearly the method of claim 1, wherein the generated confirmation file includes a code signature from the module.
However, Beck does teach the method of claim 1, wherein the generated confirmation file includes a code signature from the module [paragraph: 0032, lines 11 – 17, Digital signatures and message digests over encrypted DACH can assure End Users and executing smart contracts that content can be genuine and cannot have been tampered with; 4) Packaged content can be validated and presented as authentic at the time when the DAC is opened at the trusted client application.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg as modified and Beck in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg as modified to include communicating the copy of the revisable agreement by a secure connection of Beck. This would allow for the agreement to be encrypted while in transit from the provider to the requesting apparatus. See paragraph: 0007, lines 2 – 8, of Beck. 
As per non – transitory computer readable medium claim 13, includes the same or similar claim limitations as method claim 6, and is rejected similarly. 

As per system claim 20 that includes the same or similar claim limitations as method claim 6, and is similarly rejected. 

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagg et al. [US PGPUB # 2006/0179009] in view of Cismas et al. [US PGPUB # 2016/0197885] as applied to claim[s] 1 above, and further in view of NPL Reference: Mobile Trusted Computing, by Asokan et al. published in August 2014, hereinafter Asokan.
As per claim 7. Tagg and Cismas do teach what is taught in the rejection of claim 1 above.
Tagg and Cismas do not teach clearly the method of claim 1, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources.
	However, Asokan does teach the method of claim 1, wherein the module is part of an untrusted application, and the module has a restricted configuration that prohibits it from performing any actions from untrusted sources [see Asokan, Figs. 1-2; see also, Asokan, page 1189 [TEE is a secure integrity-protected processing
environment isolated from the normal processing environment, for improving security and ensuring that sensitive information and operations are restricted to the TEE], 1191-1192 [describing the isolated execution environment and protections of the TEE in which only trusted applications are allowed to operate in the TEE], and 1192 [describing the attestation and provisioning operations of the TEE using encrypted (cryptographic) security keys]].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tagg as modified and Asokan in order for the communicating of the copy of the revisable agreement generated by the agreement authoring tool from the provider to the requesting computing apparatus of Tagg as modified to include communicating the copy of the revisable agreement by a secure connection of Asokan. This would allow for the agreement to be encrypted while in transit from the provider to the requesting apparatus. See page 1189, section I. Introduction, lines 34 – 37 of Asokan.
As per non – transitory computer readable medium claim 8, includes the same or similar claim limitations as method claim 7, and is rejected similarly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avetisov et al., who does teach that a user of the mobile device may authenticate with the mobile device to the server, which may convey access to a web-based service from a relying device. The server may pass credentials corresponding to the web-service received from the mobile device and verified to permit user access to the web-service to the relying device. The relying device presents credentials to the web-service to login, authenticate, or otherwise obtain user-level permission for the user on the relying device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434